TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2022



                                      NO. 03-21-00539-CV


                         Carrie Chitsey and Chris Chitsey, Appellants

                                                v.

        Heather Otten, J. E. Hagan, K. R. Hagan, and Willie Mae Hagan, Appellees




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the order signed by the trial court on October 4, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.